Case 3:21-cv-00503-MHL Document 1 Filed 08/04/21 Page 1 of 12 PageID# 35




                                                      3:21cv503
Case 3:21-cv-00503-MHL Document 1 Filed 08/04/21 Page 2 of 12 PageID# 36
Case 3:21-cv-00503-MHL Document 1 Filed 08/04/21 Page 3 of 12 PageID# 37
Case 3:21-cv-00503-MHL Document 1 Filed 08/04/21 Page 4 of 12 PageID# 38
Case 3:21-cv-00503-MHL Document 1 Filed 08/04/21 Page 5 of 12 PageID# 39
Case 3:21-cv-00503-MHL Document 1 Filed 08/04/21 Page 6 of 12 PageID# 40
Case 3:21-cv-00503-MHL Document 1 Filed 08/04/21 Page 7 of 12 PageID# 41
Case 3:21-cv-00503-MHL Document 1 Filed 08/04/21 Page 8 of 12 PageID# 42
Case 3:21-cv-00503-MHL Document 1 Filed 08/04/21 Page 9 of 12 PageID# 43
Case 3:21-cv-00503-MHL Document 1 Filed 08/04/21 Page 10 of 12 PageID# 44
Case 3:21-cv-00503-MHL Document 1 Filed 08/04/21 Page 11 of 12 PageID# 45
Case 3:21-cv-00503-MHL Document 1 Filed 08/04/21 Page 12 of 12 PageID# 46
